Talia Y. Guerriero, OSB No. 115271
stoesselt@bennetthartman.com
Linda J. Larkin, OSB No. 792954
larkinl@bennetthartman.com
BENNETT, HARTMAN, MORRIS & KAPLAN, LLP
210 S.W. Morrison Street, Suite 500
Portland, Oregon 97204-3149
Telephone: (503) 227-4600
Facsimile: (503) 248-6800


      Of Attorneys for Plaintiffs




                           UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION


JAMES AL'IDERSON, ROBERT CRANE,
DARREN GLEBE, JACK MILLER, DAYID
ALEXANDER, JOHN ANDERSON, JALVIES M.                      Case No. 3:18-cv-00895-JR
WRIGHT, and KYLE IZATT, Trnstees for the
AGC-INTERt'IATIONAL UNION OF                        ORDER GRANTING PLAINTIFFS'
OPERATING ENGINEERS LOCAL 701                        MOTION FOR ATTORt'IEY FEES
PENSION, HEALTH AND WELFARE, AND                                    AL'ID COSTS
TRAINING TRUST FUNDS,

                             Plaintiffs,

 V.

K.F. JACOBSEN & CO., an Oregon corporation,

                             Defendant.




ORDER GRANTING PLAINTIFFS' ATTORt'IEY FEES                        Page 1 of2
       This matter came before the court on Plaintiffs' Motion for attorney fees and costs and

having received no objections thereto. Having considered the pleadings, the evidence presented,

the comi hereby allows Plaintiff $473.45 in costs plus $2,546.50 for attorney fees incurred to

date and $3,100.00 in anticipated attorney fees and collection costs. This statement shall be

entered as part of the judgment herein.

       DATED this _ l p a y ofNovember, 2018.




                                             U.S. District Judge


SUBMITTED BY:

LINDA J. LARKIN, OSB No. 792954
Of Attorneys for Plaintiffs
larkinl@bennetthartman.com
503-227-4600




ORDER GRANTING PLAINTIFFS' ATTOR-1'-!EY FEES                                   Page 2 of2
